Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/06/2021 and 07/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 4, 6-15, 16-18, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2022. Claims 1-3, 5 and 19 are examined herein.
Applicant’s election without traverse of the species as discussed in Applicant’s argument/Remarks in the reply filed on 09/13/2022 is acknowledged. 
The search was expanded to the entirety of claim 1 and its dependent claims. 
Specification
The disclosure is objected to because of the following informalities: Figures/Drawings on p. 6, para. [0018] – p. 7, para. [0020] are missing their numbering.   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavai et al (US 9273075 B2, published 2016) and Gavai et al (US 8629136 B2, published 2014) in view of Beckmann et al (WO 2017/180389, published 2017) as in the IDS and in view of Alan et al (WO2013016081, published 2013 and Catalina Del Prado et al (WO2010075074 A1, published 2010).
Independent claim 1 recites “A composition comprising one or more compounds represented by the structure of Formula (I) and/or at least one salt thereof, wherein: 
R1 is -CH2CF3 or -CH2CH2CF3;
R2 is -CH2CF3, -CH2CH2CF3, or -CH2CH2CH2CF3;
R3 is H, -CH3, or Rx;
R4 is H, or Ry;
Rx is -CH2OC(O)CH(CH3)NH2;
Ry is -SCH2CH(NH2)C(O)OH;
Ring A is phenyl or pyridinyl;
Each Ra is independently F;
Each Rb is independently F;
y is zero; and 
z is zero,
in combination with a composition comprising a CDK 4/6 inhibitor, sorafenib, regorafenib, Venclexta, Vorinostat, or a combination thereof. Dependent claim 2 and 3 recite “The composition of claim 1, wherein the compound of formula (I) is represented by the structure of Compound (1)/(2)” respectively. Structures are shown in the claims and in the specifications at p. 6, para. [0018] and p. 6-7, [0019]. Dependent Claim 5 recites “The composition of claim 1, wherein said CDK 4/6 inhibitor comprises IBRANCE, ribociclib, or abemaciclib, or a combination thereof.” 
Dependent claim 19 recites “The composition of claim 1, wherein said composition comprises one or more compounds represented by the structure of Formula (III) (as seen in the claims and specifications at p. 5-6, para. [0016], or prodrugs or salts thereof; wherein 
R1 is -CH2CF3 or -CH2CH2CF3;
R2 is -CH2CF3, -CH2CH2CF3, or -CH2CH2CH2CF3;
R3 is H, -CH3;
Each Ra is independently F, Cl, -CN, -OCH3, and/or -NHCH2CH2OCH3; and
Y is zero, 1, or 2.
Gavai et al (2016) is drawn to prodrugs of formula and structure similar to those in the instant claim. 
In regards to independent claim 1, Gavai et al (2016) at col. 3, l. 35 through col. 12, l. 41 teaches a general formula of prodrugs with various substituents. Gavai at col. 4, l. 29 specifically teaches a compound of the formula (Formula I) shown below or a salt thereof, wherein:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

R1  is H or -CH3, and R2 is Ry; or R1 is Rx and R2 is H…Rx is -CH2OC(O)C(CH3)2NH2, - CH2OC(O)CH(CH3)NH2, -CH2OC(O)CH(CH(CH3)2)NH2 and Ry is: -SCH2CH2NH2, -SCH2CH2N(CH3)2, or -SCH2CH(NH2)C(O)OH. (Other substituents left out for brevity.)
In regards to dependent claims 2 and 3, Gavai (2016) at col. 2 l. 4 through col. 2, l. 48 teaches compositions comprising of compounds with formulas represented by structures A and B. Gavai (2016) teaches that these compounds are disclosed in Gavai et al (2014) (US8629136B2, published 2014, referenced in Gavai (2016) as US patent application Ser. No. 13/426,730), which is incorporated into the reference. The structures shown below (Gavai A and Gavai B) read on the structures of claims 2 and 3. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In regards to dependent claim 19, Gavai (2016) incorporates Gavai (2014) into its teachings at col. 2, l. 44. Gavai (2014) at col. 4, l. 11 teaches the same genus elements of claim 19. Specifically, Gavai (2014) teaches a compound of formula III shown below or prodrugs or salts thereof; wherein:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

R1 is -CH2CF3, or -CH2CH2CF3; R2 is -CH2CF3, or -CH2CH2CF3, or -CH2CH2CH2CF3; R3 is H or -CH3; each Ra is independently F Cl, -CN, -OCH3 and/or -NHCH2CH2OCH3; and z is zero, 1, or 2.  
Gavai et al (2016) does not expressly teach a composition comprising a compound or compounds represented by the structures provided in combination with a CDK 4/6 inhibitor, sorafenib, regorafenib, Venclexta, Vorinostat, or a combination thereof.
	Beckmann et al is drawn to the combination of a Notch inhibitor and a CDK 4/6 inhibitor for the treatment of cancer. Beckmann throughout the reference and specifically at p. 1, l. 3 teaches the combination of a Notch inhibitor (referred to as compound A in Beckmann, p. 1, l. 6) disclosed in Alan et al (WO2013/016081, published 2013, referenced at p. 1, l. 25) and the CDK 4/6 inhibitor Abemaciclib (referred to as compound B in Beckmann, p. 1, l. 8. CAS number identified 1231929-97-7 at p. 6, l. 12) as disclosed in Catalina del Prado et al (WO2010075074 A1, published 2010, referenced at p. 2, l. 16).
	In regards to independent claim 1 and dependent claim 5, Beckmann throughout its teaching and specifically at p. 1, l. 3 teaches a composition comprising the combination of CDK 4/6 inhibitor Abemaciclib and a Notch inhibitor. 
	It would have been prima facie obvious at the time of the effective filing date for one of ordinary skill in the art to have combined the compounds taught in Gavai (2016) with Abemaciclib as taught in Beckmann. 
	One of ordinary skill in the art would have been motivated to use the Notch inhibitor in Gavai (2016) in place of the Notch inhibitor taught in Beckmann because of the following:
As shown by Gavai (2016), the compounds and structures represented in the instant claim were known prior to the effective file date of the instant claim. As shown by Beckmann, the combination of Abemaciclib with another inhibitor was also known at the time of the effective filing date. The combination of Gavai into Beckmann requires a simple substitution of the Notch inhibitors.  
The compounds taught by Gavai and which are claimed in the instant application are improvements over previous Notch inhibitors. Gavai (2016) at col. 2, l. 51 teaches that the prodrugs of Notch inhibitors A and B (see formulas A and B in Gavai at col. 2, l. 10-42) have better solubility at physiological pH values, wider dosage range, and a broader range for pharmaceutical formulation which are considered advantages over the art. Therefore, one of ordinary skill in the art would have been motivated to substitute the Notch inhibitor.
Gavai (2016) and Beckmann both reasonably suggest the combination of a Notch inhibitor and a CDK inhibitor. Gavai (2016) at col. 22, l. 16 teaches an embodiment of its invention where it is administered with one or more additional anticancer agents. Specifically, at col. 22, l. 36, Gavai teaches CDK inhibitors as additional anticancer agents. Beckmann throughout the reference and specifically at p. 2, l. 20 teaches the combination of CDK4/6 inhibitors and Notch inhibitor and teaches that the combination of Notch pathway inhibitors and CDK 4/6 inhibitors have been contemplated in the art.  	 
Taken together, the references teach a combination of a Notch inhibitor with a CDK 4/6 inhibitor. Beckmann specifically points to a combination of a Notch inhibitor with abemaciclib. Gavai (2016) points to a notch inhibitor with more desirable pharmacokinetic properties than the Notch inhibitor in Beckmann. One of ordinary skill in the art would have been motivated to substitute the Notch inhibitor in Beckmann with the Notch inhibitors taught by Gavai (2016) in order to take advantage of the more desirable pharmacokinetic properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G./Examiner, Art Unit 1624                                                                                                                                                                                                        
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624